This bill purports to have been brought against William E. Anderson and the heirs of William Gillies, deceased, and the heirs of James Freeland, deceased, but no persons (412) are named as being such heirs, nor are any such persons in any manner brought before the Court. It must be regarded, therefore, simply as a bill against Anderson.
The object of the bill was to enjoin Anderson from suing out execution upon a judgment which he as administrator of William Gillies, the surviving partner of William Gillies and James Freeland, had obtained against the plaintiff upon two bonds which the plaintiff had executed to said Freeland and Gillies.
The substance of the equity alleged in the bill is that these bonds were given as the consideration of a tract of land of which *Page 335 
one Isaac Bracken was then in possession, and which had been purchased by Freeland  Gillies at an execution sale; that at the time of the contract Freeland  Gillies bound themselves to eject Bracken by process of law, and when so ejected to put the plaintiff into possession and give him a valid title for the land; that Freeland  Gillies brought an ejectment suit for this purpose and failed; that the plaintiff himself then entered upon the land and was sued by Bracken for the trespass and compelled to pay a heavy amount of damages and costs; but that in 1820 he entered again unaided by Freeland  Gillies and has remained in the undisturbed possession ever since; that both Freeland and Gillies have died without any communication between them and the plaintiff since his contract, and that after their death the defendant, as administrator of the surviving partner, brought suit upon the bonds and obtained a judgment. Upon this bill an injunction issued as prayed for.
The defendant answered the bill. His answer stated that the contract between the plaintiff and Freeland  Gillies was that the plaintiff should take their title, such as it was, and recover the land if he could at his own risk and costs; that Freeland 
Gillies made him a written conveyance; that it was understood that the plaintiff should have a reasonable time to try whether he could not eject Bracken before payment of the notes should be pressed; that accordingly the plaintiff did bring an action of ejectment, and this was brought on the demises of Freeland Gillies because, at the time of the conveyance to                (413) the plaintiff, Bracken was in adverse possession; that in the said action of ejectment he failed, and to prevent the execution for the costs, which amounted to upwards of three hundred dollars, being levied upon the lands of Freeland  Gillies, they being the parties liable of record, the entire amount of these costs was paid off by them, and that afterwards the plaintiff got into possession under his purchase from Freeland  Gillies, and Bracken abandoned further claim thereto. Upon the coming in of this answer the injunction was dissolved and the plaintiff held over his bill as an original.
It is now brought on to a hearing. Not a proof of any kind has been produced on the part of the plaintiff, while on the part of the defendant the whole of the case as above stated by them is distinctly proved, except that it is left in some doubt whether the plaintiff took in fact a conveyance from Freeland  Gillies or rested only upon their agreement to make him a conveyance.
We see no ground on which the plaintiff can hope for relief. If the consideration for which the bonds were given be against law he had an opportunity of making that defense at law, and *Page 336 
has no claims to the interposition of a court of equity on that account.
He has substantially obtained all that he bargained for; and having now had undistributed possession of the land for twenty-one years under his bargain, which amounts to a title at law, can with an ill grace ask to be exonerated from the payment of the price which he stipulated to pay. If he has not obtained a conveyance from Freeland  Gillies, and wants one, he should at least have shown that he requested such a conveyance from them or one of them, or from their heirs since their death, or should not seek it of those who have the power to execute the conveyance.
PER CURIAM.                           Bill dismissed with costs.
(414)